Citation Nr: 1218948	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-23 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a notice of disagreement (NOD) was timely to January 1996 and/or February 1997 rating decisions denying service connection for a nervous disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and depression.

3.  Whether a notice of disagreement (NOD) is timely to a February 1997 rating decision assigning a non-compensable evaluation of spermatic granuloma, status post vasectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981, and from October 1982 to October 1986.

These matters come before the Board of Veterans' Appeals (BVA or Board) from January 1996 and February 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana. 

Entitlement to an effective date earlier than April 25, 1996 for a grant of entitlement to service connection for spermatic granuloma, status post vasectomy and an increased rating claim for spermatic granuloma, status post vasectomy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A copy of the transcript is of record.  

As a procedural matter, the Board notes that numerous VA treatment records have been associated with the claims file since the case was re-certified for appeal.  The Veteran has explicitly indicated he is waiving RO consideration of these documents.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  The Board additionally notes that numerous documents in the German language have been translated to English. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1996, the Veteran was provided notice of a January 1996 rating decision that denied service connection for a nervous disorder.  

2.  A statement filed by the Veteran in March 1996 is liberally construed as notice of disagreement (NOD), which was within the one-year time period following notification of the January 1996 rating decision.

3.  On March 5, 1997, the Veteran was sent notice of a RO decision that granted service connection for spermatic granuloma, status post vasectomy and assigned a non-compensable evaluation, which included notice of his appellate rights.

4.  The Veteran did not file a NOD, nor was any new and material evidence received, within the one-year time period (from March 5, 1997 to March 5, 1998) following notification of the February 1997 rating decision.


CONCLUSIONS OF LAW

1.  The claimant initiated a timely appeal of the January 1996 rating decision that denied service connection for a nervous disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).


2.  The Veteran did not file a timely NOD in response to the February 1997 rating decision assigning a non-compensable evaluation of spermatic granuloma, status post vasectomy.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.25, 20.200, 20.201, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely notice of disagreement was filed in response to a February 1997 rating decision assigning a non-compensable evaluation of spermatic granuloma, status post vasectomy, and the VCAA does not apply.

The Board notes, however, that letters provided to the Veteran in February and March 2008 clearly provided him notice as to why he had failed to file a timely appeal with respect to the January 1996 decision that had initially denied his claim for service connection for spermatic granuloma, status post vasectomy.  A July 2009 Statement of the Case provided a similar explanation.   

With respect to his claim for whether a notice of disagreement was timely to a January 1996 rating decision denying service connection for a nervous disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Timeliness of NOD- 

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case has been furnished.  See also 38 C.F.R. § 20.200 (2011).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the RO within one year from the date that the RO mailed the notice of the determination. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2011).  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) (2011).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

The current regulations pertaining to filing a notice of disagreement mirror those that were in effect in 1996.

Pursuant to 38 C.F.R. § 3.109 (2011), time limits for filing may be extended in some cases on a showing of 'good cause.'  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of VA. Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

Acquired Psychiatric Disorder

In January 1996, the RO issued a decision that denied service connection for a nervous disorder.  The RO determined that the evidence failed to establish that any acquired psychiatric condition was manifested to a compensable degree within one year of the Veteran's discharge from service.  In a letter dated February 9, 1996, the Veteran was informed of his appellate rights.

In March 1996, within one year of the January 1996 rating decision, the Veteran submitted a letter indicating that he was requesting a hearing and informing the RO of new evidence consisting of VA mental health treatment records, emergency room treatment records for a panic attack, medication that he had been prescribed by the VA and other VA treatment records at the Shreveport, VA.  He additionally noted that he had been trying to obtain private treatment records associated with his psychiatric claim.  The Veteran stated that he would truly appreciate assistance in this matter.  

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  All communications should be liberally construed.  See id. at 561-62.  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).

Here, the Board finds that the Veteran's March 1996 correspondence can be liberally construed as an NOD.  The Veteran did not expressly indicate that he "disagreed" with the January 1996 rating decision.  However, the fact that he requested a hearing and listed new evidence pertaining to his claim is indicative that he was dissatisfied with the RO's decision to deny his claim clearly conveys his disagreement with the adverse decision.  He identified evidence, including VA treatment records, that he felt were important to his claim and specifically requested a hearing.  He essentially expressed his disagreement with the part of the decision pertaining to his psychiatric claim.  

A statement of the case was not issued until July 2009, and the Veteran filed a timely substantive appeal in July 2009.  As such, his March 1996 notice of disagreement is timely and the rating decision on appeal, with respect to his acquired psychiatric claim, is the one dated in January 1996.  

As the Board is finding that the Veteran's notice of disagreement was timely to the January 1996 rating decision, the issue of whether or not he had a timely notice of disagreement as to a February 1997 rating decision denying service connection for a nervous disorder is moot.

Spermatic Granuloma, Status Post Vasectomy

The RO granted service connection for spermatic granuloma, status post vasectomy in a February 1997 rating decision, assigning a non-compensable evaluation.  The Veteran received notification of this decision on March 5, 1997.  Accordingly, he had one year from March 5, 1997, to submit a NOD in order to appeal the decision.  The March 1997 notice letter provided him with a VA Form 4107, which advised him of his right to appeal the decision.  

The RO received no communications from the Veteran between March 5, 1997 and March 5, 1998, expressing disagreement with the February 1997 rating decision that could be reasonably be construed as an NOD.  Indeed, no communication was received from the Veteran, except for information pertaining to a dental claim, until July 2007.  Anything potentially related to dissatisfaction with the noncompensable rating is not found until a subsequent statement dated October 2007.  

The Board has reviewed the record in its entirety and finds that the statement dated in October 2007 is not a timely-filed notice of disagreement as to the February 1997 rating decision which assigned a non-compensable evaluation of spermatic granuloma, status post vasectomy.  See 38 C.F.R. § 20.302.  First, the document was received in November 2007, which is well beyond the one year following the issue of the notification of the February 1997 rating decision.  In order to have been timely filed, the Veteran would have needed to submit a notice of disagreement by March 5, 1998.  

There was also no evidence submitted within that one year period that could be construed as new and material to the spermatic granuloma claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011) (found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim). See also Buie v. Shinseki, 24 Vet. App. 242   (2010).

The Board has also considered whether the one-year time limit for filing a NOD should be extended in the present instance under 3.109(b), which provides, in pertinent part, that time limits within which claimants or beneficiaries are required to act to perfect a claim or challenge an adverse VA decision may be extended for good cause shown.  

In support of his claim, the Veteran testified at his October 2010 BVA Hearing that he was essentially unable to respond within the appeal period, following the February 1997 rating decision, because he was under the influence of various drugs and associated memory problems.  See BVA Hearing Transcript (T.) at 26, 31.  He did not endorse incompetency.  Private treatment records confirm that the Veteran was hospitalized at various times for issues relating to alcoholism and mental health problems.  Private treatment records reflect hospitalizations in October 1987 to January 1988, and in November 1990.  VA treatment records confirm hospitalizations in April 1995 to May 1995, and May 1995 to June 1995, all prior to the February 1997 rating decision.  Treatment records reflect hospitalizations in 2008 and 2011 for similar problems.  Significantly, the Board notes that as discussed above, the Veteran was able to submit a notice of disagreement as to a January 1996 rating decision denying service connection for a nervous disorder.  There is no indication that the Veteran's mental health or status changed between the time he filed the valid notice of disagreement to the January 1996 rating decision, and the time the appeal period for the February 1997 rating decision terminated. 

Based on these facts, the Board finds 'good cause' has not been shown to extend the one-year time limit in this case.

Because the Veteran's NOD was not received within the one-year time period following the issuance of the February 1997 rating decision, it was untimely.  As a consequence, his claim fails because of absence of legal merit or lack of entitlement under the law, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A valid, timely, NOD was received by VA as to the rating decision entered in January 1996, denying the Veteran's original claim for service connection for a nervous disorder. 

The Veteran did not file a timely notice of disagreement to the February 1997 rating decision assigning a non-compensable evaluation of spermatic granuloma, status post vasectomy.


REMAND

As discussed above, the Veteran initially filed a claim for a nervous disorder in May 1995.  The RO denied the claim in a January 1996 rating decision.  Although the issue was characterized as one for only a "nervous disorder," in the decision the RO considered all "acquired psychiatric disorders" when denying the Veteran's claim.  The Veteran's more recent statements focus on a claim for PTSD. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.   

Post-service treatment records reflect diagnoses of PTSD, an anxiety disorder, depressive disorder, and depression.  The RO subsequently adjudicated the Veteran's claim for a nervous disorder and PTSD separately.  In his written submissions, the Veteran asserts his psychiatric symptoms have existed since his active service and are not necessarily related to PTSD.  Accordingly, in line with Clemons, the Board has recharacterized the two claims as one for an acquired psychiatric disorder, as reflected on the cover page.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 2010).  Nevertheless, this regulatory change does not pertain to the Veteran's alleged stressors.  In fact, the Veteran has admitted that he was not involved in combat. See February 2011 VA treatment record.  

The Veteran attributes his PTSD to two in-service stressors including: (1) being hit in the face by a pole during a training accident which resulted in his front teeth being knocked out, and he was told to "suck it up" (see BVA Hearing Transcript (T.) at 4.) and (2) witnessing rapes while serving in Germany (see August 2008 VA treatment record).  Service dental records confirm that the Veteran was treated in September 1986 after being hit in the face with a tent pole.  As such, the fact that the Veteran was hit by a pole in the face is conceded.  With respect to the Veteran's alleged stressor of witnessing rapes while service in Germany, the Veteran has not provided sufficient evidence for verification purposes.   


Based on the above, to include his assertions of continuity of symptomatology, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine whether his current acquired psychiatric disorder is related to any incident of service. 

Outstanding Medical Records-  The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Shreveport, Louisiana; however, as the claims file only includes treatment records from these providers dated up to May 2011, any additional records from these facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  
	
Reference is made to a January 2011 VA treatment record which noted that the Veteran had applied for social security benefits related to a back injury sustained at work.  It was noted that he had not been awarded any benefits to date.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all Social Security Administration (SSA) disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  

Here, there is no indication that the Veteran is receiving SSA benefits.  The Veteran himself has not identified any potential records relevant to his psychiatric disorder claim. Therefore there is no basis to remand this matter for SSA records, if such even exist.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding VA treatment records from the VAMC in Shreveport, Louisiana beginning in May 2011.  

If the AMC/RO cannot obtain records identified by the Veteran a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination.

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressor does not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service, to include a training accident where he was hit in the face by a pole.  

The claims file must be made available to and reviewed by the examiner.  The VA examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.  

3.  The RO should then readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


